*120OPINION OF THE COURT
PER CURIAM
The State has filed this Petition for Certiorari to review the pretrial order of the trial court denying its motion to disqualify respondent’s attorney.
The respondent’s attorney is his brother who was a passenger in the vehicle driven by the respondent at the time he was stopped and charged with driving under the influence.
The State listed the attorney as a State’s witness and advised the court that it did intend to call him as a witness at trial.
The denial of the State’s Motion to Disqualify was a departure from the essential requirements of the law. Roberts v. State, 345 So.2d 837 (Fla. 3d DCA 1977).
The Court has jurisdiction to review the pretrial order by Petition for Certiorari. State v. Steinbrecher, 409 So.2d 519 (Fla. 3d DCA 1982); Roberts v. State, (Supra); State v. Pettis, Case No. 69-097, Supreme Court of Florida, January 21, 1988.
The Petition for Certiorari is granted with directions to the Trial Court to enter an Order Disqualifying Respondent’s Attorney.